McCLELLAN, J.
This bill, exhibited by H. M. Hartón, purports to be one by a stockholder in the Ensley Realty Company, in behalf of that corporation, and seeks the declaration and enforcement of a “resulting or constructive trust” in its favor in property alleged to have been purchased by the use of assets of the Ensley *104Realty Company. It is the successor of the bill considered, and stricken on demurrer, in the cause of Harton v. Johnston et al., 166 Ala. 317, 51 South. 992. Abstractly speaking, it is, of course, a sine qua non to the maintenance of such a bill that the complainant be at the time a stockholder in the corporation in behalf of which he would proceed. — 10 Cyc. p. 974; Cook on Corp. § 735; Inman v. N. Y. Water Co. (C. C.) 131 Fed. 999; Hodge v. U. S. Steel Corp., 64 N. J. Eq. 90, 53 Atl. 601; Hanna v. People’s Bank, 76 App. Div. 224, 78 N. Y. Supp. 516; Tutwiler v. Tuscaloosa Co., 89 Ala. 391, 7 South. 398.
Whether a complainant is a stockholder, invested, under proper conditions, with the right to implead in behalf of the corporation, presents, of course, a different inquiry. Once a stockholder, it is clear that that character, and the rights incident and pertaining thereto, cannot be divested by wrongful, legally fraudulent, conduct or action. It is but the statement of a truism to say that no right can be lost or acquired by such conduct alone.
The complainant was a stockholder in the Ensley Realty Company. Prior to the filing of this bill, all the shares of stock in the corporation in which complainant had any interest were levied upon and sold under an execution issuing out of the city court of Birmingham. No irregularity in the proceeding appears. The judgment plaintiff was T. B. Lyons; and from an exhibit to the amended bill, interpreting it against the pleader, it appears that he had assigned the judgments upon which the executions issued. To whom is not, with certainty, shown. It is averred in the amended bill that Johnston and Enslen, against whom wrongful conduct in respect of the rights and properties of the Ensley Realty Company is charged, procured the issuance of *105the executions mentioned, and so with the purpose and intent of forestalling and preventing complainant from proceeding to the enforcement and protection of the corporate rights of the Ensley Bealty Company, the consequence being, if unavoided, to divest complainant of his character as a stockholder therein. To be relieved of this condition, the amended bill seeks the setting aside and vacation of the sales under the executions; and, along with the ground implied in the stated charge of fraudulent purpose on the part Of Johnston and Enslen, it is alleged that the purchase by them of the stock was at a grossly inadequate price, specifying that paid on the one hand, and the value of the stock, on the other, and that the complainant was without means to pay the judgment against him and without ability to secure the means to do so or to avert the sale.
As amended the bill offers to have Johnston and Enslen, if they are the owners of the judgments, paid the judgments and interest and other lawful charges incident thereto, out of dividends, accrued or to accrue, on or to said stock. Unless the sale is avoided, the complainant was not a stockholder when his bill was filed; and hence cannot maintain the cause. Granting the most to complainant, under his amended bill, the grounds upon which he would vacate the . sale render it voidable only, not void; and, in consequence, the'title to the stock vested in the purchasers, subject to be divested if the sale is vacated. — Howard v. Corey, 126 Ala. 283, 28 South. 682.
Under the allegations of the amended bill, in respect of the fraudulent intent-with which Johnston and Enslen caused the issue of the executions and the sales of the stock in question, there was some doubt, at first, whether the demurrer, objecting merely that it affirmatively appeared complainant was not a stockholder, *106and that no fraud vas shown, did not admit the general averment of fraudulent intent, and hence deprived that ground of any point; for clearly, taking the averments as true on this hearing, these parties could not fraudulently divest the complainant of his character and rights as-a stockholder and thereby deprive him of the standing in court he'assumes in this bill. They could not prevent the inquiry sought by reliance upon their fraudulent conduct to create an obstacle thereto.— Ernst v. Elmira Imp. Co., 24 Misc. Rep. 583, 54 N. Y. Supp. 116. If the facts as to the sales of the stock averred do not in themselves, or by necessary inferences, show fraud therein, the general allegation — a conclusion of the pleader — that fraud inhered therein does not answer the purpose of good pleading in such matters— 1 Daniell’s Oh. Frac. pp. 321, 536, 537. And a conclusion of fraud, not justified by the facts set forth, is not confessed by demurrer, for that pleading alone confesses facts Avell pleaded. — Flewellen v. Crane, 58 Ala. 627; among others delivered here. The conclusion averred as stated is hence dismissed from consideration. To the facts set forth must reference be had to determine whether the execution sales may be avoided; for, if not so, the complainant was not a stockholder Avhen he filed this bill.
There is no averment in the amended bill that excludes the possession by Johnston and Enslen of the absolute right to direct the issuance of the executions, and to'invite their satisfaction by appropriate levy and sale. If this right they had, no fraudulent intent or act could be predicated of it simply because the levy was made upon the stock in question and its sale regularly effected. There is no' irregularity in the sale shown. No act of theirs calculated to depress the bidding at the sale is charged. Notice of the levy and sale seems *107to have been given. The complainant undertook by motion to have the execution quashed by the city court before the sale was had. The court declined to interfere. So on this phase of this particular feature of the amended bill the major question pertinent to this inquiry is: Will a court of equity vacate a sale under execution for gross inadequacy of the price bid, alone?
Upon motion, seasonably made, in the court of law whence emanates the execution, a sale will be vacated for such gross inadequacy of price as will create the presumption of fraud. — O’Bryan Bros. v. Davis, 103 Ala. 429, 15 South. 860; Lockett v. Hurt, 57 Ala. 198. Greater reasons invite such action where the subject of sale is chattels. — Author, supra. Unless there is some element of fraud or collusion in the sale itself, or inability of the court of law to afford adequate relief by the vacation of a sale under execution, equity cannot be invoked) for the court of law furnishes a complete remedy. —Clark v. Allen, 87 Ala. 198, 6 South. 272. In the concrete, Ray v. Womble, 56 Ala. 32, and Lockett v. Hurt, supra, both present instances where the remedy at law was not adequate, the sale attacked having led to the creation, it was averred, of a cloud on the title to real estate, for the removal of which the law courts are without power. In other words, equity’s jurisdiction was invoked upon well-recognized ground for its interference, and in the former case, independent of any factor of inadequacy of price. Beading the averments of the amended bills as having the legal effect indicated, the complainant should have seasonably sought the vacation of the sale in the court of law; his remedy there having been adequate and complete.
It was evidently the idea of the pleader that the allegation of improper motive entertained by Johnston and Enslen for the issuance of the execution for its levy *108upon the stock and for its sale was articulate with the previous fraudulent intent charged. This conception cannot he approved, for the reason, already indicated, that there is nothing of fact averred in the amended bill upon which to predicate such view. To repeat, aside from the general allegation of improper purpose and intent in the levy upon and sale of the stock, there are no facts set down which, in themselves or by necessary inference impeach the conduct of Johnston and Enslen in respect of the execution and the sale thereunder. It may be granted that the effectuation of the sale of the stock, thereby denuding complainant of his relation of stockholder to the Ensley Realty Company, would, as a consequence, forestall the assertion of the rights of the Ensley Realty Company against Johnston and Enslen and the Empire Realty Company, if not others, yet it does not follow therefrom that the judicial sale may be avoided without some averred vitiating fact or act which will invite equity’s interference.
If the action of Johnston and Enslen in having the execution issued, levied, and the stock sold was related by the averment of facts to the fraudulent purpose and intent against the rights and interest of. the Ensley Realty Company, the pleader ascribes in this particular in most general terms to them, then the acts and purposes of Johnston and Enslen in respect of the execution and sale and their previously alleged wrongful conduct in respect of the rights and interests of the Ensley .Realty Company might be taken as elements of the single wrongful purpose with which the pleader probably intended .to charge them. This state of averment is not shown by the amended bill; so the relief sought in the aspect of the amended ■ bill, whereby the avoidance of the sale is prayed, and, in the other aspect, whereby redress of corporate wrongs is asked, are distinct, in*109dependent reliefs — the former, individual to the complainant and the latter corporate alone — and the bill is for that reason multifarious.
The following grounds of R. D. Johnston’s demurrer, and the like grounds set down in the demurrers of other respondents, were, in our opinion, well taken: 5, 9a,
and 9d. The court erred in overruling the demurrers taking the objections indicated.
The decree is reversed, and one will be here rendered sustaining the demurrers on the grounds noted above.
Reversed, rendered, and remanded.
All the Justices concur, save Dowdell, C. J., not sitting.